                 Case 18-11801-LSS         Doc 807      Filed 11/14/18    Page 1 of 1




                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE



 In re:

 J & M SALES, INC..ET AL.                                      Case No: 18-11801 (LSS)

 Debtors                                                       Chapter: 11




                                     NOTICE OF WITHDRAWAL
TO THE HONORABLE COURT:
          COMES NOW, P.D.C.M. Associates, S.E. (“PDCM”), through the undersigned attorney,
and most respectfully state and prays as follows:
          1.     PDCM hereby respectfully withdraws the Motion for Allowance for Administrative
Rent filed at docket #697.
          WHEREFORE, it is respectfully prayed that this Honorable Court grant the instant Motion.
          I HEREBY CERTIFY: That on this same date, I electronically filed the foregoing with the
Clerk of the Bankruptcy Court using the CM/ECF system, which will send notice of this filing to all
parties in interest as per master address list.
          In San Juan, Puerto Rico, this 19th day of September, 2018.

                                                  /s/ Rosendo E. Miranda López
                                                  Rosendo E. Miranda López, Esq.
                                                  U.S.D.C.-PR 219405
                                                  PO Box 192096
                                                  San Juan, PR 00919-2096
                                                  Tel.724-3393 Fax: 723-6774
                                                  r.miranda@rmirandalex.net
